IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. PD–0059–20


                     JAMES BERKELEY HARBIN II, Appellant

                                            v.

                               THE STATE OF TEXAS

           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                           DALLAS COUNTY

             KEEL, J., delivered the opinion for a unanimous Court.

                                     OPINION

      This is an appeal from a second punishment hearing that was granted pursuant to a

writ of habeas corpus. The court of appeals reversed the trial court’s judgment and

remanded the case for a third punishment hearing. Harbin v. State, No. 05-18-00098-CR,

2019 Tex. App. LEXIS 9837 (Tex. App.—Dallas Nov. 12, 2019) (mem. op., not

designated for publication). We granted the State Prosecuting Attorney’s petition for

discretionary review to determine whether the court of appeals erred to apply a 1994
                                                                               Harbin–Page 2

statute to an offense committed in 1991. We hold that the court of appeals erred, and we

reverse its judgment.

I. Background

       Appellant was eighteen years old when he shot and killed his father, James Harbin,

Sr., (James) in 1991. Appellant’s identity as the killer was not an issue. Rather, the issue

was his emotional state: did he kill under the immediate influence of sudden passion

arising from an adequate cause? In the guilt phase of Appellant’s first trial, the jury

charge defined “sudden passion” and “adequate cause” and instructed the jury that if it

had a reasonable doubt about murder, it would “next consider whether the defendant is

guilty of the lesser offense of voluntary manslaughter.” These instructions accorded with

the statute then in effect. See Wooten v. State, 400 S.W.3d 601, 604-05 (Tex. Crim. App.

2013). The jury found Appellant guilty of murder and sentenced him to life in prison.

       Twenty-three years later, Appellant sought a new punishment hearing for the

State’s failure to disclose favorable information about James’s psychiatric history and for

defense counsel’s ineffective investigation and presentation of mitigating evidence. We

followed the trial court’s recommendation and granted the relief Appellant requested: a

new punishment hearing. Ex parte Harbin, No. WR-82,672-01, 2015 Tex. Crim. App.

Unpub. LEXIS 387 (Tex. Crim. App. June 3, 2015) (per curiam). The jury’s

determination of guilt was undisturbed. Id. at *1-2.

       Meanwhile, the law had changed. Effective for offenses committed on or after
                                                                               Harbin–Page 3

September 1, 1994, voluntary manslaughter was repealed, and sudden passion became a

punishment-phase issue. Acts 1993, 73rd Leg., R.S., ch. 900, §§ 1.01, 1.19(a). Under the

new law, a defendant who is convicted of murder is subject to a second-degree

punishment range instead of a first-degree range if his jury finds that he killed under the

influence of sudden passion arising from an adequate cause. TEX. PENAL CODE §

19.02(d). An offense committed before September 1, 1994, is governed by the law in

effect at the time of the offense. Acts 1993, 73rd Leg., R.S., ch. 900, § 1.18(b).

       Although he committed murder in 1991, Appellant requested at his second

punishment hearing a jury instruction on sudden passion under the 1994 law. The trial

court denied the request. Appellant claimed on appeal that the trial court erred in refusing

to instruct the jury on sudden passion. The court of appeals agreed with him and reversed

the trial court’s judgment and remanded for a third punishment hearing. Harbin, 2019

Tex. App. LEXIS 9837 at *20.

       The court of appeals reasoned that, since Appellant had been granted a new

punishment hearing for the failure to produce mitigating evidence, the second punishment

hearing was unfair because that jury did not have the opportunity to consider the sudden

passion issue in light of the new mitigating evidence. Id. at *16. The court of appeals

held that Appellant was harmed by the failure to give the sudden passion instruction

because the jury was not guided in how to consider the mitigating evidence. Id. at *18-

19. For example, the jury might have considered Appellant’s probation request more
                                                                                 Harbin–Page 4

favorably had it been instructed that a sudden passion finding lowers the maximum

available punishment to 20 years. Id. at *18 n.5.

II. Analysis

       A jury charge must set forth the law applicable to the case. See TEX CODE CRIM.

PROC. art. 36.14 (in felony cases “the judge shall, before the argument begins, deliver to

the jury . . . a written charge distinctly setting forth the law applicable to the case”). The

Legislature determines the law applicable to a case because it has “the power to make,

alter, and repeal laws, in accordance with other provisions of the Constitution” and “the

sole authority to establish criminal offenses and prescribe punishments.” Vandyke v.

State, 538 S.W.3d 561, 573 (Tex. Crim. App. 2017).

       The Legislature amended the law of sudden passion to apply prospectively. The

court of appeals erred to apply it retrospectively. See Buntion v. State, 482 S.W.3d 58,

105 (Tex. Crim. App. 2016) (holding that trial court did not err in refusing to instruct on

life without parole because that sentencing option was not in effect when the defendant

committed his capital murder); Smith v. State, 907 S.W.2d 522, 534 (Tex. Crim. App.

1995) (holding that changes to the Code of Criminal Procedure made effective after the

date of the offense did not apply to the appellant’s trial even though the trial commenced

after the effective date of the changes). Furthermore, applying the law in effect at the

time of his offense did not make Appellant’s second punishment hearing unfair. The jury

was able to consider and give effect to the mitigating evidence by assessing punishment
                                                                               Harbin–Page 5

within the range applicable to murder.

       The court of appeals deemed the second punishment hearing unfair because, in its

view, the mitigating evidence developed at the habeas stage was relevant to sudden

passion. But Appellant never claimed that in his habeas applications. Such a claim

would have meant a whole new trial. Instead, he only sought a new punishment hearing,

and he got it. He was not entitled to more than that, and the court of appeals erred to, in

effect, grant more habeas relief on direct appeal by applying the 1994 statute to

Appellant’s 1991 case.

       Appellant contends that the 1994 statute should be applied retroactively because it

allows consideration of mitigating factors like sudden passion and adequate cause at the

punishment phase, but the previous statute did not. He relies on the Supreme Court’s

injunction against imposing mandatory life without parole on juvenile offenders and our

retroactive application of that injunction. See Miller v. Alabama, 567 U.S. 460, 479

(2012); Ex parte Maxwell, 424 S.W.3d 66, 75 (Tex. Crim. App. 2014).

       In Miller, the Supreme Court ruled out mandatory life without parole for juvenile

offenders because it makes “youth (and all that accompanies it) irrelevant to imposition of

that harshest prison sentence” and “poses too great a risk of disproportionate

punishment.” Miller, 567 U.S. at 479. We determined in Maxwell that this new rule

would be applied retroactively on habeas because it was a substantive rule. Maxwell, 424

S.W.3d at 75. A “new rule” applies retroactively in a collateral proceeding if it is either
                                                                                Harbin–Page 6

substantive or a “watershed” rule of criminal procedure. Id. at 70. That retroactivity

framework comes from Teague v. Lane, 489 U.S. 288, 316 (1989), and we adhere to it “as

a general matter of state habeas practice[.]” Maxwell, 424 S.W.3d at 71.

       But this is not a habeas case. And the issue before us does not involve a Supreme

Court decision announcing a new constitutional rule. Instead, it involves a statutory

change with an effective date. If the change and its effective date are constitutional,

courts must adhere to them. Appellant does not argue, and the court of appeals did not

hold, that the statutory change or its effective date was unconstitutional. Consequently,

the court of appeals erred to apply the statutory change to an offense that was committed

before the statute’s effective date.

       Appellant also contends that we cannot consider the State’s arguments because it

did not present them to the court of appeals until it filed its motion for rehearing.

Appellant points out that we consider only the decisions of the lower court, and because

the merits of the State’s position have not been addressed by the court of appeals, we

have no “decision” to review. But the winning party at trial “who complains about a

decision of the court of appeals need only address the holding of the court of appeals.”

Rhodes v. State, 240 S.W.3d 882, 886 n.9 (Tex. Crim. App. 2007). “[B]ecause the State

prevailed at trial, we may in our discretion address subsidiary arguments that support the

trial court’s ruling that were not presented to the court of appeals.” Id. The State’s

argument here resulted from the court of appeals’ incorrect application of the law, and the
                                                                               Harbin–Page 7

State is not precluded from raising it for the first time on discretionary review. See

McClintock v. State, 444 S.W.3d 15, 20 (Tex. Crim. App. 2014).

III. Conclusion

       The trial court did not err in refusing to give a sudden passion instruction at

Appellant’s new punishment hearing. The law applicable to the case was the law in

effect when the offense occurred. The court of appeals erred to apply the 1994 statute to

Appellant’s 1991 murder case. We reverse the judgment of the court of appeals and

affirm the judgment of the trial court.



Delivered: March 17, 2021

Publish